           Case 2:18-mj-00598-EJY Document 39 Filed 04/12/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Ben_Nemec@fd.org
 6
     Attorney for David Darrell Rucker
 7
                            UNITED STATES DISTRICT COURT
 8
 9                                DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     Case No. 2:18-mj-00598-EJY-1
11
                    Plaintiff,                      STIPULATION TO CONTINUE
12                                                     STATUS CONFERENCE
           v.
                                                           (Third Request)
13
     DAVID DARREL RUCKER,
14
                    Defendant.
15
16         IT IS HEREBY STIPULATED AND AGREED, by and between Rachel
17   Kent, Special Assistant United States Attorney, counsel for the United States of
18   America, and Benjamin F. J. Nemec, Assistant Federal Public Defender, counsel
19   for David Darrell Rucker, that the Status Check currently scheduled on April 12,
20   2021, be vacated and continued to a date and time convenient to the Court, but
21   no sooner than sixty (60) days.
22         This Stipulation is entered into for the following reasons:
23         1.       Mr. Rucker recently obtained employment, and needs additional
24   time to pay the fine in this case.
25         2.       The defendant is out of custody and agrees with the need for the
26   continuance.
         Case 2:18-mj-00598-EJY Document 39 Filed 04/12/21 Page 2 of 3




 1        3.    The parties agree to the continuance.
 2        This is the third request for a continuance of the status conference.
 3        DATED this 12th day of April, 2021.
 4
 5   RENE L. VALLADARES                       CHRISTOPHER CHIOU
     Federal Public Defender                  Acting United States Attorney
 6
 7
     By /s/ Benjamin F. J. Nemec              By /s/ Rachel Kent_________
 8
     BENJAMIN F. J. NEMEC                     RACHEL KENT
 9   Assistant Federal Public Defender        Special Assistant United States
                                              Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                              2
          Case 2:18-mj-00598-EJY Document 39 Filed 04/12/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                    Case No. 2:18-mj-00598-EJY
 4
                 Plaintiff,                       ORDER
 5
           v.
 6
     DAVID DARRELL RUCKER,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the Status Check currently scheduled
11   for Monday, April 12th, 2021, at 1:30 p.m., be vacated and continued to June 10,
12   2021 at the hour of 1:30 p.m., in Courtroom 3A.
13         DATED this 12th day of April, 2021.
14
15
16                                         UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                              3
